Title: From George Washington to the Georgia Legislature, 18 March 1790
From: Washington, George
To: Georgia Legislature



Gentlemen,
[18 March 1790]

The congratulations presented to me by the different branches of the Legislature of the State of Georgia, upon my having been elected with unanimity to the Presidency of the United States, affect my mind with the most pleasing sensations, and demand my best acknowledgements.
From the observation that “in the great concerns of mankind, success has not always been attendant on the performance of duty, and that, where it has, the sanction of public approbation has frequently been with held” I am naturally led to reflect on the unlimited gratitude which we owe, as a nation, to the supreme Arbiter of human events for his interposition in our favor—as well as on the singular obligations which are due from me as an individual, for the indulgent sentiments which my fellow-citizens have always had the goodness to entertain of my conduct.
Raised, as I am, to the head of a Government pervading so vast a territory—and possessing, as I flatter myself I do, the confidence of the people in regard to my dispositions—I assure you, Gentlemen, that nothing could be more consonant to my wishes than to be favored with such facts and opinions respecting the condition of the States as may appear proper and necessary—for I am duly sensible that many errors which would result from want of information may be obviated by timely and just representations.
I am not ignorant how much the local situation of your State exposed its inhabitants to suffer the distresses of the late war in a severe manner; nor how manfully they exerted themselves in the common cause during the struggle which established our independence. Wasted as your country was at the return of peace, and exposed as your frontiers have since been to the ravages of the Indians; I cannot but flatter myself that you will ere long realise the blessings which were to be expected from your natural resources, and find a compensation for your sufferings in the benefits of an efficient general government.
It will not be expected I presume, on this occasion, that I should enter into the merits of the delicate subject to which you allude. It may be sufficient to say, that, while I regret extremely the failure of the late negociation for peace with the Creek-Indians: I am satisfied that the explanations which have been received through authentic channels will be of eminent service. I am also convinced that nothing will be wanting on your part to concur in the accomplishment of a pacification: and I still hope that under the influence of the general Government that desireable object may be effected—with respect to this subject in general, as well as to the other calamity which you mention as resulting from your being the south frontier of the union, I request you will be persuaded that I shall make such use of the powers vested in me by the constitution as may appear to me best calculated to promote the public good.
I am much pleased, Gentlemen, with the frankness which you have manifested in regard to myself—and return you my hearty thanks for the good wishes you have expressed for my health and happiness, with a sincere prayer that the same blessings may be extended to you and your constituents.

G: Washington

